EXHIBIT (10)M

 

ECOLAB MIRROR PENSION PLAN

(As Amended and Restated Effective as of January 1, 2005)

 

WHEREAS, Ecolab Inc. (the “Company”) has established the Ecolab Pension Plan
(the “Pension Plan”), a qualified defined benefit pension plan; and

 

WHEREAS, Sections 401(a)(17) and 415 of the Code place certain limitations on
the amount of benefits that would otherwise be made available under the Pension
Plan for certain participants; and

 

WHEREAS, the Company previously established the Ecolab Mirror Pension Plan (the
“Plan”) to provide the benefits which would otherwise have been payable to such
participants under the Pension Plan except for such limitations, in
consideration of services performed and to be performed by such participants for
the Company and certain related corporations.

 

WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”) added
a new Section 409A to the Code, which significantly changed the Federal tax law
applicable to “amounts deferred” under the Plan after December 31, 2004; and

 

WHEREAS, before the issuance by the U.S. Treasury and the Internal Revenue
Service (the “IRS”) of interpretive guidance with respect to Code Section 409A,
the Company amended the Plan to temporarily freeze the accrual of Mirror Pension
Benefits hereunder as of December 31, 2004; and

 

WHEREAS, the IRS and U.S. Treasury subsequently issued regulations and other
guidance regarding the requirements of and compliance with Code Section 409A;
and

 

WHEREAS, the Board of Directors of the Company directed and authorized
appropriate officers of the Company to amend the Plan to (a) reinstate the
accrual of Mirror Pension Benefits, effective retroactively as of January 1,
2005 and (b) comply, with respect to the Non-Grandfathered Mirror Pension
Benefits thereunder, with the requirements of Code Section 409 and guidance
issued thereunder;

 

NOW, THEREFORE, pursuant to Section 1.3 of the Plan and Section 5.1 of the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans, the Company
hereby amends and restates the Plan in its entirety, effective as of January 1,
2005, to read as follows:

 

ARTICLE I

PREFACE

 

Section 1.1                                      Effective Date.  The effective
date of this amendment and restatement of the Plan is January 1, 2005.  The
benefit, if any, payable with respect to a former Executive who Retired or died
prior to the Effective Date (and who is not rehired by a member of the
Controlled Group thereafter) shall be determined by, and paid in accordance
with, the terms and provisions of the Plan as in effect prior to the Effective
Date, subject to Section 1.4 and 3.2(2)(c).  Notwithstanding any provision of
the Plan to the contrary, an Executive’s Mirror Pension Benefit (which was
temporarily frozen from December 31, 2004 through December 31, 2008) shall be
retroactively adjusted on January 1, 2009 to reflect the benefit that would have
been accrued by the Executive under the Plan, in accordance with Section 3.1,
during the period commencing on January 1, 2005 and ending on the earlier of
December 31, 2008 or the date on which the Executive terminates his services
with all Employers as an employee.

 

Section 1.2                                      Purpose of the Plan.  The
purpose of this Plan is to provide additional retirement benefits for certain
management and highly compensated employees of the Company who perform
management and professional functions for the Company and certain related
entities.

 

1

--------------------------------------------------------------------------------


 

Section 1.3                                      Administrative Document.  This
Plan includes the Ecolab Inc. Administrative Document for Non-Qualified Benefit
Plans (the “Administrative Document”), which is incorporated herein by
reference.

 

Section 1.4                                      American Jobs Creation Act of
2004 (AJCA).

 

(1)                                  To the extent applicable, it is intended
that the Plan (including all Amendments thereto) comply with the provisions of
Code Section 409A, as enacted by the American Jobs Creation Act of 2004, P.L.
108-357 (the “AJCA”), so as to prevent the inclusion in gross income of any
amount of Mirror Pension Benefit accrued hereunder in a taxable year that is
prior to the taxable year or years in which such amounts would otherwise be
actually distributed or made available to the Executives.  The Plan shall be
administered in a manner that will comply with Code Section 409A, including
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto (collectively with the AJCA,
the “409A Guidance”).  All Plan provisions shall be interpreted in a manner
consistent with the 409A Guidance.

 

(2)                                  The Administrator shall not take any action
hereunder that would violate any provision of Code Section 409A.  The
Administrator is authorized to adopt rules or regulations deemed necessary or
appropriate in connection with the 409A Guidance to anticipate and/or comply
with the requirements thereof (including any transition or grandfather
rules thereunder).

 

(3)                                  Notwithstanding any provision of the Plan,
any Grandfathered Mirror Pension Benefits (including any Mirror Pre-Retirement
Pension Benefits attributable thereto) shall continue to be governed by the law
applicable to nonqualified deferred compensation prior to the addition of
Section 409A to the Code and shall be subject to the terms and conditions
specified in the Plan as in effect prior to January 1, 2005, except as otherwise
provided herein.  Notwithstanding any provision of the Plan to the contrary,
neither the Company nor the Administrator guarantee to any Executive or Death
Beneficiary any specific tax consequences of participation in or entitlement to
or receipt of benefits from, the Plan, and each Executive or the Executive’s
Death Beneficiary shall be solely responsible for payment of any taxes or
penalties incurred in connection with his participation in the Plan.

 

ARTICLE II

DEFINITIONS

 

Words and phrases used herein with initial capital letters which are defined in
the Administrative Document or the Pension Plan are used herein as so defined,
unless otherwise specifically defined herein or the context clearly indicates
otherwise. The following words and phrases when used in this Plan with initial
capital letters shall have the following respective meanings, unless the context
clearly indicates otherwise:

 

Section 2.1                                      “Actuarial Equivalent” or
“Actuarially Equivalent.”  A benefit is the “Actuarial Equivalent” of another
benefit if, on the basis of Actuarial Factors, the present values of such
benefits are equal.

 

Section 2.2                                      “Actuarial Factors” shall mean
the actuarial assumptions set forth in Exhibit A which is attached to and forms
a part of this Plan.

 

Section 2.3                                      “Code Limitations” shall mean
the limitations imposed by Code Sections 401(a)(17) and 415, or any
successor(s) thereto, on the amount of the benefits which may be payable to or
with respect to an Executive from the Pension Plan.

 

Section 2.4                                      “Death Beneficiary”shall mean
the beneficiary designated under this Plan and the SERP.  The designation of a
Death Beneficiary may be made, and may be revoked or changed only by

 

2

--------------------------------------------------------------------------------


 

an instrument (in form prescribed by Administrator) signed by the Executive and
delivered to the Administrator during the Executive’s lifetime.  If the
Executive is married on the date of his death and has been married to such
spouse throughout the one-year period ending on the date of his death, his
designation of a Death Beneficiary other than, or in addition to, his spouse
under the Plan shall not be effective unless such spouse has consented in
writing to such designation.  Any Mirror Pension Benefits remaining to be paid
after the death of a Death Beneficiary (or a contingent Death Beneficiary, to
the extent designated by the Executive) shall be paid to the Death Beneficiary’s
estate.  If no Death Beneficiary is designated by the Executive or all
designated Death Beneficiaries predecease the Executive, the Executive’s Death
Beneficiary shall be his spouse, and if there is no surviving spouse, then the
Executive’s estate.  The most recent Death Beneficiary designation on file with
the Administrator will be given effect, and in the event of conflicting forms
files simultaneously under this Plan and the SERP, the Death Beneficiary
designation under the SERP will govern.

 

Section 2.5                                      “Disability” shall mean any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his position of employment or any substantially similar
position of employment.

 

Section 2.6                                      “Executive” shall mean an
Employee of an Employer (1) whose Annual Compensation from the Employers for the
preceding Plan Year exceeds the dollar limitation described in Code
Section 401(a)(17), (2) who is a Participant in the Pension Plan, and (3) who is
selected by the Administrator to participate in the Plan.  Once an Employee has
satisfied the requirements of an Executive and commenced participation in the
Plan, his participation may continue, notwithstanding the fact that his Annual
Compensation is reduced below the limitation described in Code
Section 401(a)(17), until the Administrator determines, in his sole discretion,
that the Employee would fail to satisfy the requirements of a “management or
highly compensated employee” under ERISA.

 

Section 2.7                                      “Grandfathered Mirror Pension
Benefit” shall mean the portion of an Executive’s Mirror Pension Benefit that is
deemed to have been deferred (within the meaning of the 409A Guidance) under the
Plan before January 1, 2005 and that is equal to the present value as of
December 31, 2004 of the vested Mirror Pension Benefit to which the Executive
would be entitled under the Plan, as in effect on October 3, 2004, if the
Executive voluntarily terminated employment with the Controlled Group without
cause on December 31, 2004, and received a payment, on the earliest possible
date allowed under the Plan, of his Mirror Pension Benefit in the form with the
maximum value (increased in subsequent years to equal the present value of the
benefit the Executive actually becomes entitled to receive, in the form and at
the time actually paid, determined under the terms of the Plan as in effect on
October 3, 2004, without regard to any services rendered or Compensation
increases applicable after December 31, 2004).

 

Section 2.8                                      “Mirror Savings Plan” shall
mean the Ecolab Mirror Savings Plan, as such plan may be amended from time to
time.

 

Section 2.9                                      “Mirror Pension Benefit” shall
mean the retirement benefit determined under Article III.

 

Section 2.10                                “Mirror Pre-Retirement Pension
Benefit”  shall mean the pre-retirement benefit determined under Article IV.

 

Section 2.11                                “Non-Grandfathered Mirror Pension
Benefit” shall mean any Mirror Pension Benefit that is not a Grandfathered
Mirror Pension Benefit.

 

Section 2.12                                “Plan” shall mean this Ecolab Mirror
Pension Plan, as it may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

Section 2.13                                “Separation from Service” or to
“Separate from Service” shall mean any termination of employment with the
Controlled Group due to retirement, death, disability or other reason; provided,
however, that no Separation from Service is deemed to occur while the Executive
(1) is on military leave, sick leave, or other bona fide leave of absence that
does not exceed six (6) months (or, in the case of Disability, twelve (12)
months), or if longer, the period during which the Executive’s right to
reemployment with the Controlled Group is provided either by statute or by
contract, or (2) continues to perform services for the Controlled Group at an
annual rate of fifty percent (50%) or more of the average level of services
performed over the immediately preceding 36-month period (or the full period in
which the Executive provided services (whether as an employee or as an
independent contractor) if the Executive has been providing services for less
than 36 months).  With respect to the terms of the Plan affecting
Non-Grandfathered Mirror Pension Benefits, any reference to “termination of
employment” in the Plan shall mean Separation from Service as defined in this
Section.  Whether an Executive has incurred a Separation from Service shall be
determined in accordance with the 409A Guidance.

 

Section 2.14                                “SERP” shall mean the Ecolab
Supplemental Executive Retirement Plan, as in effect from time to time.

 

Section 2.15                                “SERP Benefit” shall mean an
Executive’s benefit accrued under the SERP.

 

Section 2.16                                “Specified Employee” shall mean
“Specified Employee” as defined in the Administrative Document.

 

ARTICLE III

MIRROR PENSION BENEFITS

 

Section 3.1                                      Amount of Mirror Pension
Benefits.

 

(1)                                  In General.  Each Executive whose benefits
under the Pension Plan payable on or after the Effective Date are reduced due to
the Code Limitations shall be entitled to a Mirror Pension Benefit, which shall
be determined as hereinafter provided.

 

(2)                                  Standard Mirror Pension Benefits.  The
Standard Mirror Pension Benefit shall be a monthly retirement benefit calculated
using the final average pay benefit formula specified in Article 4 of the
Pension Plan equal to the difference between (a) and (b), where:

 

(a)   =  the amount of the monthly benefit payable to the Executive under the
Pension Plan calculated on a single life annuity basis commencing at age 65,
determined under the Pension Plan as in effect on the date of the Executive’s
termination of employment with the Controlled Group but calculated as if (i) the
Pension Plan did not contain the Code Limitations, and (ii) the definition of
Annual Compensation under the Pension Plan included the Executive’s deferrals
under the Mirror Savings Plan or its predecessor plan; and

 

(b)   =  the amount of the monthly benefit which would be payable to the
Executive under the Pension Plan calculated on a single life annuity basis
commencing at age 65, determined under the Pension Plan as in effect on the date
of the Executive’s termination of employment with the Controlled Group but
calculated as if the Executive’s Annual Compensation under the Pension Plan for
any year beginning on or after January 1, 2005 equaled the annual compensation
limitation under Code Section 401(a)(17) as in effect for each relevant year for
which Annual Compensation amount under the Pension Plan benefit formula is
determined.

 

(3)                                  Cash Balance Mirror Pension Benefits.  The
Administrator shall establish an “Excess Retirement Account” for each Executive
who is accruing benefits under the cash balance formula described in Article 6
of the Pension Plan.  As of the end of each calendar year (or at such other time
as

 

4

--------------------------------------------------------------------------------


 

a Contribution Credit is made to the Executive’s Retirement Account under the
Pension Plan), the Administrator shall credit each Executive’s Excess Retirement
Account under this Plan with an amount equal to the difference between (a) and
(b) where:

 

(a)   =  the amount that would have been credited to the Executive’s Retirement
Account under the Pension Plan if (i) the Pension Plan did not contain the Code
Limitations, and (ii) the definition of Annual Compensation under the Pension
Plan included the Executive’s deferrals under the Mirror Savings Plan; and

 

(b)   =  the amount which would have been credited to the Executive’s Retirement
Account under the Pension Plan, but determined as if the definition of Annual
Compensation under the Pension Plan for any year beginning on or after
January 1, 2005 equaled the annual compensation limitation under Code
Section 401(a)(17) as in effect in the year for which the credit is made
pursuant to this Section 3.1(3).

 

The Administrator shall also credit each Executive’s Excess Retirement Account
with Interest Credits in accordance with the rules specified in the Pension
Plan.

 

(4)                                  Notwithstanding anything in this
Section 3.1 to the contrary, in no event, will any Executive’s Mirror Pension
Benefit be less than such Executive’s Grandfathered Mirror Pension Benefit.

 

Section 3.2                                      Time of Payment.

 

(1)                                  Grandfathered Mirror Pension Benefit.  The
portion of an Executive’s vested Mirror Pension Benefit that is a Grandfathered
Mirror Pension Benefit shall be paid or commence to be paid at the same time and
under the same conditions as the benefits payable to the Executive under the
Pension Plan.  Notwithstanding the foregoing, if payment at such time is
prevented due to reasons outside of the Administrator’s control, the vested
Mirror Pension Benefits shall commence as soon as practicable after the benefits
commence under the Pension Plan, and the first payment hereunder shall include
any Mirror Pension Benefits not paid as a result of the delay in payment.

 

(2)                                  Non-Grandfathered Mirror Pension Benefit. 
The provisions of this Section 3.2(2) shall apply solely with respect to the
portion of any Executive’s vested Mirror Pension Benefit that is a
Non-Grandfathered Mirror Pension Benefit.

 

(a)                                  Standard Mirror Pension Benefits.  The
Executive’s Standard Mirror Pension Benefit shall be paid or commence to be paid
on the first day of the third month following the month in which occurs the
later of the date on which the Executive (i) attains age 55 or (ii) Separates
from Service, subject to Sections 3.2(2)(d), 3.3(2)(d) and 3.3(2)(c) (as
applicable).  The amount of any such Standard Mirror Pension Benefit paid before
the Executive’s attainment of age 62 shall be actuarially reduced using the
Actuarial Factors, as in effect on the date of the Executive’s Separation from
Service.

 

(b)                                 Cash Balance Mirror Pension Benefit.  The
Executive’s Cash Balance Mirror Pension Benefit shall be paid or commence to be
paid on the first day of the third month following the month in which Executive
Separates from Service, subject to Sections 3.2(2)(d) and 3.3(2)(d) (as
applicable).

 

(c)                                  Certain Transition Distributions to
Terminated Executives.  Notwithstanding Section 3.2(2)(a) and 3.2(2)(b) and
subject to Section 3.2(2)(d),

 

(i)                                     An Executive who Separated from Service
after December 31, 2004 and before December 31, 2008 and has commenced payments
of his Grandfathered

 

5

--------------------------------------------------------------------------------


 

Mirror Pension Benefits at any time before December 31, 2008, shall receive his
Non-Grandfathered Mirror Pension Benefit, for which the Executive’s Mirror
Pension Benefit is retroactively adjusted pursuant to Section 1.1 on January 1,
2009, in the same form and at the same time as the Executive’s Grandfathered
benefit, in the same form and at the same time as the Executive’s Grandfathered
benefit, subject to Section 3.2(2)(d).  Notwithstanding the foregoing, an
Executive’s Cash Balance Benefit shall be paid on March 1, 2009, subject to
Section 3.2(2)(d).

 

(ii)                                  An Executive who Separated from Service
after December 31, 2004 and before December 31, 2008 and has not before
December 31, 2008 commenced payments of his Grandfathered Mirror Pension
Benefits shall receive his Non-Grandfathered Mirror Pension Benefits, for which
the Executive’s Mirror Pension Benefit is retroactively adjusted pursuant to
Section 1.1 on January 1, 2009, as follows, subject to Section 3.2(2)(d):

 

(A)                              The Executive’s Standard Mirror Pension Benefit
shall be paid to the Executive in a single lump sum amount on the later of
March 1, 2009 or the date on which the Executive attains age 55.

 

(B)                                The Executive’s Non-Grandfathered Cash
Balance Mirror Pension Benefit credited to the Executive’s Excess Retirement
Account under the Plan shall be paid in a single lump sum amount on March 1,
2009.

 

(d)                                 Payment Delay for Specified Employees. 
Notwithstanding any provision of the Plan, payments to a Specified Employee
shall be made or commence on the latest of (i) the date specified in
Section 3.2(2)(a), (b) or (c), (ii) the date specified in Section 3.3(2)(d)(i),
if the Executive made an election pursuant to such section, or (iii) the date
that is six (6) months after the Specified Employee’s Separation From Service;
provided, however, that if the Executive dies before the date specified in (i),
(ii) or (iii), the Executive’s benefit shall be paid or commence on the date
specified in Section 4.2.  The first payment made to the Specified Employee
following the 6-month delay shall include any Mirror Pension Benefit payments
that were not made as a result of the delay in payment pursuant to this
paragraph (d), with interest at an annual rate of five percent (5%). 
Notwithstanding the foregoing, this paragraph (d) shall not apply to any
Executive if on the date of his Separation from Service, the stock of the
Company and Controlled Group members is not publicly traded on an established
securities market (within the meaning of the 409A Guidance).

 

(e)                                  Delay of Payments Subject to Code
Section 162(m).  The Company may delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Company reasonably anticipates that the Company’s deduction with respect to such
distribution otherwise would be limited or eliminated by application of Code
Section 162(m).  In such event, (i) if any payment is delayed during any year on
account of Code Section 162(m), then all payments that could be delayed on
account of Code Section 162(m) during such year must also be delayed; (ii) such
delayed payments must be paid either (A) in the first year in which the Company
reasonably anticipates the payment to be deductible, or (B) the period beginning
on the date of the Executive’s Separation From Service and ending on the later
of the end of the Executive’s year of separation or the fifteenth (15th) day of
the third month after such separation; and (iii) if payment is delayed to the
date of Separation from Service with respect to an Executive who is a Specified
Employee, such payment shall commence after such Executive’s Separation

 

6

--------------------------------------------------------------------------------


 

from Service on the date immediately following the six-month anniversary of the
Separation from Service, or if earlier, on the date of the Executive’s death.

 

Section 3.3                                      Form of Payment of Mirror
Pension Benefits.

 

(1)                                  Grandfathered Mirror Pension Benefit.  The
provisions of this Section 3.3(1) shall apply solely with respect to the portion
of an Executive’s vested Standard Mirror Pension Benefit that is a Grandfathered
Mirror Pension Benefit.

 

(a)                                  In General.  The Standard Mirror Pension
Benefit calculated in accordance with Section 3.1(2) shall be payable in the
same form and for the same duration as the benefits payable to the Executive
under the Pension Plan; provided, however, that if the form of payment of the
Standard Mirror Pension Benefit selected by the Executive is not a single life
annuity commencing at age 65, the amount of such Benefit shall be adjusted to an
amount which results in a Benefit payable which is the Actuarial Equivalent of a
single life annuity commencing at age 65. An election by an Executive of a form
of payment under the Pension Plan shall be deemed to be an election by such
Executive of the form of his Standard Mirror Pension Benefit.  In the absence of
an election by the Executive of the form of his Standard Mirror Pension Benefit
under the Pension Plan, the form of Standard Mirror Pension Benefit for an
unmarried Executive shall be a single life annuity commencing at age 65, and for
a married Executive shall be a joint and 50% survivor benefit which is the
Actuarial Equivalent of such single life annuity.

 

(b)                                 Lump Sum Election.

 

(i)                                     Notwithstanding the foregoing, an
Executive may elect to receive the Standard Mirror Pension Benefit or to have
his Death Beneficiary receive a Standard Mirror Pre-Retirement Pension Benefit
in the form of a single lump sum payment by filing a notice in writing on a form
provided by the Administrator, signed by the Executive and filed with the
Administrator prior to the Executive’s termination of employment with the
Controlled Group because of involuntary termination, death or Disability, or at
least one (1) year prior to the Executive’s voluntary retirement or termination
of employment. Any such election may be changed at any time and from time to
time without the consent of any existing Death Beneficiary or any other person
other than, if applicable, his spouse, by filing a later signed written election
with the Administrator; provided that any election made less than one (1) year
prior to the Executive’s voluntary retirement or termination of employment shall
not be valid. An Executive’s election of a lump sum payment under this
Subsection shall be controlling with respect to any payment of Standard Mirror
Pre-Retirement Pension Benefits to his Death Beneficiary.  Notwithstanding the
foregoing, an Executive shall be permitted to make an election to receive his
Standard Mirror Pension Benefit in the form of a lump sum payment within the one
(1) year period prior to his voluntary termination if (and only if) the amount
of the Standard Mirror Pension Benefit payable to the Executive is reduced by
ten percent (10%).

 

(ii)                                  The lump sum payment described in
paragraph (b)(i) of this Subsection shall be calculated (A) by converting the
Executive’s Standard Mirror Pension Benefit (calculated in accordance with the
provisions of Section 3.1(2)) at the time of the commencement of such Benefit
into a lump sum amount of equivalent actuarial value when computed using the
Actuarial Factors for this purpose, and then applying the ten percent (10%)
reduction, if applicable, or

 

7

--------------------------------------------------------------------------------


 

(B) by converting the Death Beneficiary’s Standard Mirror Pre-Retirement Pension
Benefit (calculated in accordance with the provisions of Section 4.2(1)) at the
time of the commencement of such Benefit into a lump sum amount of equivalent
actuarial value when computed using the Actuarial Factors for this purpose, and
then applying the ten percent (10%) reduction, if applicable.

 

(iii)                               Notwithstanding any provision of this Plan
to the contrary, in the event the equivalent actuarial value of the Executive’s
Standard Mirror Pension Benefit, when computed using the Actuarial Factors
specified in Exhibit A for this purpose, does not exceed $25,000, such Benefit
shall be paid in the form of a single lump sum payment.

 

(c)                                  Cash Balance Mirror Pension Benefits. 
Notwithstanding any provision of the Plan to the contrary, a Cash Balance Mirror
Pension Benefit calculated in accordance with Section 3.1(3) shall automatically
be paid to the Executive in the form of a single lump sum payment in an amount
equal to the balance in the Executive’s Excess Retirement Account as the date
the payment is processed.

 

(2)                                  Non-Grandfathered Mirror Pension Benefits. 
The provisions of this Section 3.3(2) shall apply solely with respect to the
portion of an Executive’s vested Mirror Pension Benefit that is a
Non-Grandfathered Mirror Pension Benefit.

 

(a)                                  Normal Form of Payment.  Unless an
Executive makes an election pursuant to Section 3.3(2)(b) or (e), the
Executive’s Non-Grandfathered Mirror Pension Benefit will be paid to the
Executive in the form of annual installment payments payable over a period of
ten (10) years, the amount of which is Actuarially Equivalent to the Mirror
Pension Benefit calculated under Section 3.1.

 

(b)                                 Optional Forms of Payment.  In lieu of the
normal form of payment, an Executive may make or change an election to receive
his Non-Grandfathered Mirror Pension Benefit in one of the following Actuarially
Equivalent optional forms of benefit:

 

(i)                                     A single life annuity payable monthly to
the Executive during the Executive’s life and ending on the date of the
Executive’s death.

 

(ii)                                  A reduced joint and survivor annuity
payable monthly to the Executive during the Executive’s life, and after the
Executive’s death, payable monthly to the Executive’s spouse who survives the
Executive in the amount equal to 50%, 75% or 100% (as the Executive elects ) of
such reduced lifetime monthly amount.

 

(iii)                               A reduced life and period certain annuity
payable monthly to the Executive during the Executive’s life, with payment
thereof guaranteed to be made for a period of five (5) or ten (10) years, as
elected by the Executive, and, in the event of the Executive’s death before the
end of such 5- or 10- year period, payable in the same reduced amount for the
remainder of such 5- or 10- year period, to the Death Beneficiary designated by
the Executive.

 

(iv)                              Annual installment payments payable to the
Executive over a period of five (5) or ten (10) years, as elected by the
Executive.

 

(v)                                 A single lump sum payment.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Lump Sum.  Notwithstanding any
provision of the Plan to the contrary, in the event that the present value of
the Executive’s Non-Grandfathered Mirror Pension Benefit does not exceed $25,000
at the time of distribution, such Non-Grandfathered Mirror Pension Benefit shall
be paid in the form of a single lump sum payment on the date of the Executive’s
Separation from Service, subject to Section 3.2(2)(d).

 

(d)                                 Election of Optional Form of Payment.  An
election of an optional form of payment must be in writing (on a form provided
by the Administrator) and must satisfy the following requirements:

 

(i)                                     If an Executive wishes to elect an
optional form of payment under Section 3.3(2)(b) above (other than the normal
form of payment) or, after December 31, 2008, wishes to change his election made
under Section 3.3(2)(e) (other than an election change described in
Section 3.3(2)(d)(ii)), the election must be filed with the Administrator at
least twelve (12) months before the Executive’s Separation from Service.  The
most recent election on file with the Administrator (that was filed at least
twelve (12) months before the Executive’s Separation from Service and that
remains on file with the Administrator as of the date of Separation from
Service) shall be given effect and become irrevocable on the date of the
Executive’s Separation from Service.  No election filed less than twelve (12)
months before the Executive’s Separation from Service shall have any force or
effect, except as provided in Section 3.3(2)(d)(ii).  The payment pursuant to an
election made under this Section 3.3(2)(d)(i) shall be made or commence on the
first day of the month coincident with or immediately following the fifth
anniversary of the original commencement date specified in Section 3.2(2)(a) or
(b) (as applicable).

 

(ii)                                  An Executive who elected, pursuant to
Section 3.3(2)(d)(i) or 3.3(2)(e), a life annuity form of payment (within the
meaning of the 409A Guidance) described in Section 3.3(2)(b)(i), (ii) or (iii),
may, at any time before the date of Separation from Service, change that annuity
form of payment to an Actuarially Equivalent life annuity form of payment,
provided the commencement date for such annuity, as specified in, respectively,
Section 3.3(2)(d)(i) or Section 3.3(2)(e), remains unchanged.

 

(e)                                  Transition Elections.  Notwithstanding any
provision of the Plan, any Executive who is an active employee of the Company or
a member of the Controlled Group during the election period designated by the
Administrator, ending no later than December 31, 2008, may make an election to
receive his Non-Grandfathered Mirror Pension Benefit in one of the optional
forms specified in Section 3.3(2)(b), commencing on the date specified in
Section 3.3(2)(a) or (b) (as applicable); provided, however, that such election
shall not apply if the Executive Separates from Service on or before
December 31, 2008 and is subject to the provision of Section 3.2(2)(c).  The
transition election must be made in writing, on a form provided by the
Administrator and filed with the Administrator within the designated transition
election period.  The transition election made pursuant to this paragraph
(e) may not cause any amount to be paid in 2008 if not otherwise payable and may
not delay payment of any amount that is otherwise payable in 2008.

 

(f)                                    Coordination of Payment Elections with
SERP.  If an Executive is also a participant in the SERP, the Executive’s
Non-Grandfathered Mirror Pension Benefit and the Non-Grandfathered SERP Benefit
will be paid in the same form and at the same time.  If an Executive makes an
election of an optional payment form pursuant to Section 3.3(2)(b) of the Plan
or Section 3.4(2)(b) of the SERP, the most recent election filed with the
Administrator under

 

9

--------------------------------------------------------------------------------


 

either this Plan or the SERP at least twelve (12) months before the Separation
from Service (or, if applicable, at a date specified in paragraph (d)(ii) of
this Subsection) that remains on file with the Administrator on the date of
Separation from Service will govern the form and time of payment under the
Plan.  In the event of conflicting election forms filed simultaneously under
this Plan and the SERP, the election filed under the SERP shall govern.

 

Section 3.4                                      Death after Commencement of
Non-Grandfathered Mirror Pension Benefits.  If an Executive dies after
commencing payment of his Non-Grandfathered Mirror Pension Benefits under the
Plan but before his entire Non-Grandfathered Mirror Pension Benefit is
distributed, payments to the Executive’s Death Beneficiary (if any) will be made
(a) in accordance with the elected optional form of payment described in
Section 3.3(2)(b)(ii) or (iii) (if elected), or (b) ninety (90) days after the
Executive’s death in the form of a single lump sum, calculated using the
Actuarial Factors in effect on the date of distribution, if the Executive
elected one of the optional forms of payment described in Section 3.3(b)(iv).

 

ARTICLE IV

MIRROR PRE-RETIREMENT PENSION BENEFIT

 

Section 4.1                                      Eligibility.

 

(1)                                  Grandfathered Mirror Pre-Retirement Pension
Benefits.  The Death Beneficiary of an Executive who dies after attaining
eligibility for a pre-retirement death benefit under the Pension Plan, but prior
to commencing to receive Mirror Pension Benefits hereunder shall be entitled to
receive the Mirror Pre-Retirement Pension Benefits described in
Section 4.2(1) in lieu of any other benefits described in the Plan.

 

(2)                                  Non-Grandfathered Mirror Pre-Retirement
Pension Benefits.  The Death Beneficiary of an Executive who dies after becoming
vested in his Mirror Pension Benefit but prior to commencing to receive Mirror
Pension Benefits hereunder shall be entitled to receive the Mirror
Pre-Retirement Pension Benefits described in Section 4.2(2) in lieu of any other
benefits described in the Plan.

 

Section 4.2                                      Amount, Form and Timing of
Mirror Pre-Retirement Pension Benefits.

 

(1)                                  Grandfathered Mirror Pension Benefits.  A
Death Beneficiary who is eligible for a Mirror Pre-Retirement Pension Benefit
hereunder shall receive the portion of such Mirror Pre-Retirement Pension
Benefit that is based on the Executive’s Grandfathered Mirror Pension Benefit in
accordance with this Subsection (1).

 

(a)                                  Cash Balance Mirror Pre-Retirement Pension
Benefits.  A Death Beneficiary who is eligible for a Cash Balance Mirror
Pre-Retirement Pension Benefit shall receive a Cash Balance Mirror
Pre-Retirement Pension Benefit, payable at the same time as the pre-retirement
death benefits and (if applicable) the optional death benefits described in the
Pension Plan, as determined by the Administrator.  The Cash Balance Mirror
Pre-Retirement Pension Benefit shall automatically be paid in the form of a lump
sum payment in an amount equal to the balance in the Executive’s Excess
Retirement Account on the date the payment is processed.

 

(b)                                 Standard Mirror Pre-Retirement Pension
Benefits.  A Death Beneficiary who is eligible for a Standard Mirror
Pre-Retirement Pension Benefit shall receive a Standard Mirror Pre-Retirement
Pension Benefit based on the Executive’s Standard Mirror Pension Benefit
hereunder. The Standard Mirror Pre-Retirement Pension Benefit shall be
calculated in accordance with, and payable at the same time and (except as
provided in Section 3.3(1)(b)) in the same manner as, the pre-retirement death
benefits and (if applicable) the optional death benefits described in the
Pension Plan, as determined by the Administrator.

 

10

--------------------------------------------------------------------------------


 

(2)           Non-Grandfathered Mirror Pre-Retirement Pension Benefits.  A Death
Beneficiary who is eligible for a Mirror Pre-Retirement Pension Benefit
hereunder shall receive the portion of such Mirror Pre-Retirement Pension
Benefit that is based on the Executive’s vested Non-Grandfathered Mirror Pension
Benefit as follows:

 

(a)           Non-Grandfathered Cash Balance Mirror Pre-Retirement Pension
Benefits.  A Death Beneficiary who is eligible for a Non-Grandfathered Cash
Balance Mirror Pre-Retirement Pension Benefit shall receive such benefit in the
form of a lump sum payment in an amount equal to the portion of the balance in
the Executive’s Excess Retirement Account attributable to the Non-Grandfathered
Mirror Pension Benefit on the date the payment is processed.  The
Non-Grandfathered Cash Balance Mirror Pre-Retirement Pension Benefit shall be
paid ninety (90) days after the Executive’s death.

 

(b)           Non-Grandfathered Standard Mirror Pre-Retirement Pension Benefits.

 

(i)            If an Executive (A) is not married on the date of his death,
(B) has been married for less than one year prior to his death and designates a
Death Beneficiary other than his spouse, or (C) has been married for at least
one year prior to his death and the Executive’s spouse consents to the
Executive’s designation of a Death Beneficiary other than the spouse, the
Executive’s Death Beneficiary shall receive his benefit in an amount Actuarially
Equivalent to the survivor benefit determined as if the Executive had Separated
From Service on the earlier of the date of his actual Separation from Service or
the date of his death, elected to receive his Non-Grandfathered Mirror Pension
Benefit in the form of a monthly life annuity with a) a five (5) year certain
survivor benefit if the Executive Separated from Service before attaining age
55, or b) a ten (10) year certain survivor benefit, if the Executive had
attained age 55 while an Employee, had survived to age 55 and had died
immediately following his payment commencement date.  The Non-Grandfathered
Standard Mirror Pre-Retirement Pension Benefit shall be paid in the form of an
Actuarially Equivalent single lump sum payment on the first day of the third
month after the later of the date on which the Executive would have attained age
55 or the date of the Executive’s death.

 

(ii)           If an Executive is married on the date of his death and paragraph
(b)(i) does not apply to him, then, the Executive’s surviving spouse shall
receive the Non-Grandfathered Standard Mirror Pre-Retirement Pension Benefit as
follows:

 

(A)          If the Executive Separated from Service before attaining age 55,
the Executive’s spouse shall receive a reduced annuity payable monthly to the
Executive’s spouse during his life, commencing on the first day of the third
month following the later of the date on which the Executive would have attained
age 55 or the date of the Executive’s death and ending on the date of the
Executive’s spouse’s death, calculated as if the had Executive Separated from
Service on the earlier of the date of the Executive’s death or actual Separation
from Service, elected a joint and 50% survivor annuity form of payment described
in Section 3.3(2)(b)(ii), survived to age 55 and died on the date following the
payment commencement date.

 

(B)           If the Executive had attained age 55 while an Employee, the
Executive’s spouse shall receive a reduced annuity payable monthly to

 

11

--------------------------------------------------------------------------------


 

the Executive’s spouse during his life, commencing on the first day of the of
the third month after the date of the Executive’s death, calculated as if the
Executive had died immediately after commencing payments in the form of an
immediate joint and 100% survivor annuity form of payment described in
Section 3.3(2)(b)(ii).

 

(C)           Notwithstanding the foregoing, if the present value of the
Non-Grandfathered Standard Mirror Pre-Retirement Pension Benefit under this
paragraph (b)(ii) does not exceed $25,000, such benefit will be distributed to
the Executive’s Death Beneficiary in the form of an Actuarially Equivalent
single lump sum on the first day of the third month following the later of the
date on which the Executive would have attained age 55 or the date of the
Executive’s death.

 

ARTICLE V

VESTING

 

Section 5.1             Vesting.

 

(1)           In General. Except as provided in Subsection (2) and (3) of this
Section, an Executive or Death Beneficiary shall become vested in the Mirror
Pension Plan Benefits in accordance with the vesting provisions of the Pension
Plan.

 

(2)           Forfeiture Provision.

 

(a)           Notwithstanding the provisions of Subsection (1) hereof, but
subject to the requirements of paragraph (b) of this Subsection, the Employers
shall be relieved of any obligation to pay or provide any future Mirror Pension
Benefits and Mirror Pre-Retirement Pension Benefits under this Plan and shall be
entitled to recover amounts already distributed if, without the written consent
of the Company, the Executive, whether before or after termination with the
Controlled Group (i) participates in dishonesty, fraud, misrepresentation,
embezzlement or deliberate injury or attempted injury, in each case related to
the Company or a Controlled Group member, (ii) commits any unlawful or criminal
activity of a serious nature, (iii) commits any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Executive’s overall duties or (iv) materially breaches any
confidentiality or noncompete agreement entered into with the Company or a
Controlled Group member.  The Employers shall have the burden of proving that
one of the foregoing events have occurred.

 

(b)           Notwithstanding the foregoing, an Executive shall not forfeit any
portion of his Mirror Pension Benefits or Mirror Pre-Retirement Pension Benefits
under paragraph (a) of this Subsection unless (i) the Executive receives
reasonable notice in writing setting forth the grounds for the forfeiture,
(ii) if requested by the Executive, the Executive (and/or the Executive’s
counsel or other representative) is granted a hearing before the full Board of
Directors of the Company (the “Board”) and (iii) a majority of the members of
the full Board determine that the Executive violated one or more of the
provisions of paragraph (a) of this Subsection.

 

(3)           Acceleration of Vesting.       Notwithstanding the provisions of
Subsection (1) hereof, the Mirror Pension Benefits of the Executives (a) who are
employed by the Controlled Group on the date of a Change in Control or (b) whose
employment with the Company was terminated prior to a Change in Control but the
Executive reasonably demonstrates that the termination occurred at the request

 

12

--------------------------------------------------------------------------------


 

of a third party who has taken steps reasonably calculated to effect the Change
in Control, shall become immediately 100% vested upon the occurrence of such
Change in Control.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

Section 6.1             Effect of Amendment and Termination.  Notwithstanding
any provision of the Plan (including the Administrative Document) to the
contrary, no amendment or termination of the Plan shall, without the consent of
the Executive (or, in the case of his death, his Death Beneficiary), adversely
affect the vested Mirror Pension Benefit or vested Mirror Pre-Retirement Pension
Benefit under the Plan of any Executive or Death Beneficiary as such Benefit
exists on the date of such amendment or termination; provided, however, that
this limitation shall not apply to the extent deemed necessary by the Company to
comply with the requirements of the 409A Guidance.

 

Section 6.2             Limitation on Payments and Benefits.  Notwithstanding
any provision of this Plan to the contrary, if any amount or benefit to be paid
or provided under this Plan or any other plan or agreement between the Executive
and a Controlled Group member would be an “Excess Parachute Payment,” within the
meaning of Code Section 280G, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits to be paid or
provided under this Plan shall be reduced to the minimum extent necessary (but
in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction shall be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided to the Executive, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Code Section 4999, or
any successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income taxes).  If
requested by the Executive or the Company, the determination of whether any
reduction in such payments or benefits to be provided under this Plan or
otherwise is required pursuant to the preceding sentence shall be made by the
Company’s independent accountants, at the expense of the Company, and the
determination of the Company’s independent accountants shall be final and
binding on all persons.  The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this
Section 6.2 shall not of itself limit or otherwise affect any other rights of
the Executive pursuant to this Plan.  The Executive’s benefit will be reduced
only to the extent that the reduction in any cash payments due to the Executive
and in the Executive’s SERP Benefits is insufficient to reduce or eliminate
Excess Parachute Payment as described in this Section.  The Executive’s
Non-Grandfathered Mirror Pension Benefit (if any) shall be reduced if required
by this section before any Grandfathered Mirror Pension Benefit is reduced.

 

Section 6.3             Establishment of Trust Fund.

 

(1)           In General.  The Plan is intended to be an unfunded, non-qualified
retirement plan.  However, the Company may enter into a trust agreement with a
trustee to establish a trust fund (the “Trust Fund”) and to transfer assets
thereto (or cause assets to be transferred thereto), subject to the claims of
the creditors of the Employers, pursuant to which some or all of the Mirror
Pension Benefits and Mirror Pre-Retirement Pension Benefits shall be paid. 
Payments from the Trust Fund shall discharge the Employers’ obligation to make
payments under the Plan to the extent that Trust Fund assets are used to satisfy
such obligations.

 

(2)           Upon a Change in Control.

 

(a)           Within thirty (30) business days of the occurrence of a Change in
Control, to the extent it has not already done so, the Company shall be required
to establish an irrevocable Trust Fund for the purpose of paying Mirror Pension
Benefits and Mirror Pre-Retirement Pension

 

13

--------------------------------------------------------------------------------


 

Benefits.  Except as described in the following sentence, all contributions to
the Trust Fund shall be irrevocable and the Company shall not have the right to
direct the trustee to return to the Employers, or divert to others, any of the 
assets of the Trust Fund until after satisfaction of all liabilities to all of
the Executives and their Death Beneficiaries under the Plan.  Any assets
deposited in the Trust Fund shall be subject to the claims of the creditors of
the Employers and any excess assets remaining in the Trust Fund after
satisfaction of all liabilities shall revert to the Company.

 

(b)           In addition to the requirements described in paragraph (a) above,
the Trust Fund which becomes effective on the Change in Control shall be subject
to the following additional requirements:

 

(i)            the Trustee of the Trust Fund shall be a third party corporate or
institutional trustee;

 

(ii)           the Trust Fund shall satisfy the requirements of a grantor trust
under the Code; and

 

(iii)          the Trust Fund shall automatically terminate (A) in the event
that it is determined by a final decision of the United States Department of
Labor (or, if an appeal is taken therefrom, by a court of competent
jurisdiction) that by reason of the creation of, and a transfer of assets to,
the Trust, the Trust is considered “funded” for purposes of Title I of ERISA or
(B) in the event that it is determined by a final decision of the Internal
Revenue Service (or, if an appeal is taken therefrom, by a court of competent
jurisdiction) that (I) a transfer of assets to the Trust is considered a
transfer of property for purposes of Code Section 83 or any successor provision
thereto, or (II) pursuant to Code Section 451 or 409A or any successor provision
thereto, amounts are includable as compensation in the gross income of a Trust
Fund beneficiary in a taxable year that is prior to the taxable year or years in
which such amounts would otherwise be actually distributed or made available to
such beneficiary by the trustee.  Upon such termination of the Trust, all of the
assets in the Trust Fund attributable to the accrued Mirror Pension Plan
Benefits shall be immediately distributed to the Executives, but only to the
extent and in the manner permitted by the 409A Guidance, and the remaining
assets, if any, shall revert to the Company.

 

(c)           Within five (5) days following establishment of the Trust Fund,
the Company shall transfer (or cause the Employers to transfer) to the trustee
of such Trust Fund an amount equal to the equivalent actuarial present value of
the Mirror Pension Benefits and Mirror Pre-Retirement Pension Benefits which
have been accrued as of the date of the Change in Control on behalf of all of
the Executives under the Plan (using the Actuarial Factors specified in
Exhibit A for this purpose).

 

(d)           In January of each year following a funding of the Trust Fund
pursuant to paragraph (c) above, the Company shall cause to be deposited in the
Trust Fund such additional amount (if any) by which the aggregate equivalent
actuarial present value (determined using the Actuarial Factors specified in
Exhibit A) of the sum of the Mirror Pension Benefits and Mirror Pre-Retirement
Pension Benefits for all Executives under the Plan as of December 31 of the
preceding year exceeds the fair market value of the assets of the Trust Fund as
of such date.

 

(e)           Notwithstanding the foregoing, an Employer shall not be required
to make any contributions to the Trust Fund if the Employer is insolvent at the
time such contribution is required.

 

14

--------------------------------------------------------------------------------


 

(f)            The Administrator shall notify the trustee of the amount of
Mirror Pension Benefits and Mirror Pre-Retirement Pension Benefits to be paid to
or on behalf of the Executive from the Trust Fund and shall assist the trustee
in making distribution thereof in accordance with the terms of the Plan.

 

(g)           Notwithstanding any provision of the Plan or the Administrative
Document to the contrary, the provisions of this Section 6.3(2) hereof (i) may
not be amended following a Change in Control and (ii) prior to a Change in
Control may only be amended (A) with the written consent of each of the
Executives or (B) if the effective date of such Amendment is at least two
(2) years following the date the Executives were given written notice of the
adoption of such amendment; provided, however, that this limitation shall not
apply to any amendment that is deemed necessary or reasonable (as determined in
the sole discretion of the Committee) to comply with the requirements of the
409A Guidance.

 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Mirror Pension Plan and has
caused its corporate seal to be affixed this 19th day of December, 2008.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven L. Fritze

 

 

 

Steven L. Fritze

 

 

 

Chief Financial Officer

(Seal)

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

/s/ Lawrence T. Bell

 

 

Lawrence T. Bell

 

 

General Counsel and Secretary

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTUARIAL ASSUMPTIONS
FOR STANDARD MIRROR PENSION BENEFITS
AND STANDARD MIRROR PRE-RETIREMENT PENSION BENEFITS

 

1.   Interest Rate:

 

 

 

 

 

A.  For lump sum

 

The interest rate will be 125% of the 10-year Treasury rate for the month of
October preceding the Plan Year (i.e., January 1) (1) in which the retirement or
other termination of employment is effective if the Mirror Pension Benefit is to
commence immediately following such retirement or termination of employment or
(2) in which the distribution becomes payable if the payment is to be deferred.

 

 

 

B.  General Actuarial Equivalence

 

7.5% except as provided in item 4 below.

 

 

 

2.   Mortality:

 

 

 

 

 

A.  For Lump Sum

 

Revenue Ruling 2001-62 prescribed table. (The basis is the 1994 unisex pension
tables)

 

 

 

B.  General Actuarial Equivalence

 

1971 Group Annuity Table

 

 

 

3.   Annuity Values Weighted:

 

 

 

 

 

A.  For Lump Sum

 

N/A

 

 

 

B.  General Actuarial Equivalence

 

75% male, 25% female

 

--------------------------------------------------------------------------------


 

 

 

 

4.   Early Commencement

 

The Mirror Pension Benefit shall be reduced by one two hundred eightieth
(1/280th) for each month that the date of the commencement of payment precedes
the date on which the Executive will attain age sixty-two (62).  If the
Executive’s Ecolab Pension Plan benefit is affected by Section 415 of the Code,
the Administrator shall make such further adjustments to the Mirror Pension
Benefit as the Administrator, in his or her sole discretion, deems appropriate
to ensure that the total early retirement benefit from the Ecolab Pension Plan
and the Ecolab Mirror Pension Plan equals the early retirement benefit the
Executive would have been entitled to under the Ecolab Pension Plan without
regard to the Code Limitations and non-qualified deferrals.

 

 

If payment is in the form of a single lump sum, the lump sum amount shall be
based on the lump sum interest rate defined in item 1 above, the mortality
assumptions specified in items 2 and 3 above, and the “early retirement benefit”
immediate annuity amount as determined under this item 4..

 

ACTUARIAL ASSUMPTIONS

FOR CASH BALANCE MIRROR PENSION BENEFITS

AND CASH BALANCE MIRROR PRE-RETIREMENT PENSION BENEFITS

 

1.   Interest Rate:

 

 

 

 

 

A.   Convert Retirement Account into an Annuity

 

The applicable interest rate(s), within the meaning of Code section 417(e), as
specified by the Commissioner of Internal Revenue for the second full calendar
month preceding the first day of the Plan Year during which the distribution is
made. (Used to determine an actuarially equivalent amount payable immediately as
a single-life annuity benefit.)

B.   General Actuarial Equivalence

 

7.5%.

 

 

 

2.            Mortality:

 

 

 

 

 

A.   Convert Retirement Account into an Annuity

 

The applicable mortality table, within the meaning of Code section 417(e), in
effect as of the date of distribution as prescribed by the Commissioner of
Internal Revenue (described in section 807(d)(5)(A) of the Internal Revenue
Code). (Used to determine an actuarially equivalent amount payable immediately
as a single-life annuity benefit.)

B.   General Actuarial Equivalence

 

Revenue Ruling 2001-62 prescribed table. (The basis is the 1994 unisex pension
tables.)

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I    Preface

1

 

 

 

Section 1.1

Effective Date

1

 

 

 

Section 1.2

Purpose of the Plan

1

 

 

 

Section 1.3

Administrative Document

2

 

 

 

Section 1.4

American Jobs Creation Act of 2004 (AJCA)

2

 

 

 

ARTICLE II    definitions

2

 

 

 

Section 2.1

“Actuarial Equivalent” or “Actuarially Equivalent.”

2

 

 

 

Section 2.2

“Actuarial Factors”

2

 

 

 

Section 2.3

“Code Limitations”

2

 

 

 

Section 2.4

“Death Beneficiary”

2

 

 

 

Section 2.5

“Disability”

3

 

 

 

Section 2.6

“Executive”

3

 

 

 

Section 2.7

“Grandfathered Mirror Pension Benefit”

3

 

 

 

Section 2.8

“Mirror Savings Plan”

3

 

 

 

Section 2.9

“Mirror Pension Benefit”

3

 

 

 

Section 2.10

“Mirror Pre-Retirement Pension Benefit”

3

 

 

 

Section 2.11

“Non-Grandfathered Mirror Pension Benefit”

3

 

 

 

Section 2.12

“Plan”

3

 

 

 

Section 2.13

“Separation from Service” or to “Separate from Service”

4

 

 

 

Section 2.14

“SERP”

4

 

 

 

Section 2.15

“SERP Benefit”

4

 

 

 

Section 2.16

“Specified Employee”

4

 

 

 

ARTICLE III    MIRROR PENSION BENEFITS

4

 

 

 

Section 3.1

Amount of Mirror Pension Benefits

4

 

 

 

Section 3.2

Time of Payment

5

 

 

 

Section 3.3

Form of Payment of Mirror Pension Benefits

7

 

 

 

Section 3.4

Death after Commencement of Non-Grandfathered Mirror Pension Benefits

10

 

 

 

ARTICLE IV    MIRROR PRE-RETIREMENT PENSION BENEFIT

10

 

 

 

Section 4.1

Eligibility

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

Section 4.2

Amount, Form and Timing of Mirror Pre-Retirement Pension Benefits

10

 

 

 

ARTICLE V    VESTING

12

 

 

 

Section 5.1

Vesting

12

 

 

 

ARTICLE    VI     AMENDMENT AND TERMINATION

13

 

 

 

Section 6.1

Effect of Amendment and Termination

13

 

 

 

Section 6.2

Limitation on Payments and Benefits

13

 

 

 

Section 6.3

Establishment of Trust Fund

13

 

ii

--------------------------------------------------------------------------------